Name: 87/467/EEC: Commission Decision of 31 July 1987 setting up a Joint Committee on Maritime Transport
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  European Union law;  EU institutions and European civil service
 Date Published: 1987-09-04

 Avis juridique important|31987D046787/467/EEC: Commission Decision of 31 July 1987 setting up a Joint Committee on Maritime Transport Official Journal L 253 , 04/09/1987 P. 0020 - 0022 Finnish special edition: Chapter 7 Volume 3 P. 0154 Swedish special edition: Chapter 7 Volume 3 P. 0154 *****COMMISSION DECISION of 31 July 1987 setting up a Joint Committee on Maritime Transport (87/467/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 118 thereof, Whereas the Heads of State or of Government stated in their declaration of 21 October 1972 that the first aim of economic expansion should be to enable disparities in living conditions to be reduced and that this aim should express itself in better quality of life and higher standard of living; Whereas, in this connection, they considered it indispensable that both employers and employees should be increasingly involved in the economic and social decisions of the Community; Whereas, amongst the priority actions contained in the Community's 'Social Action Programme' the Commission has recommended that dialogue and cooperation between employers and employees be promoted at Community level; whereas the Council in its resolution of 21 January 1974 concerning a social action programme (1) named increased involvement of management and labour in the economic and social decisions of the Community as one of the priority measures to be taken; Whereas the European Parliament in its resolution of 13 June 1972 (2) stated that the participation of employers and employees in the formulation of a Community social policy should be achieved during the first stage of economic and monetary union; Whereas the Economic and Social Committee in its opinion of 24 November 1971 expressed a similar view; Whereas the Council stressed in its conclusions of 22 June 1984 concerning a Community medium-term social action programme (3), that the European social dialogue must be strengthened and its procedures adapted in order to involve the social partners more effectively in the economic and social decisions of the Community; Whereas the situation in the various Member States clearly demonstrates the need for the two sides of the maritime transport industry to participate actively in the improvement of living and working conditions; whereas a joint committee attached to the Commission is the most appropriate means of ensuring such participation by creating at Community level a representative forum for the socio-economic interests involved; Whereas the Commission communication to the Council on Maritime Transport (4) contains a number of socio-economic objectives which are properly discussed in a forum for dialogue between the social partners, HAS DECIDED AS FOLLOWS: Article 1 A Joint Committee on Maritime Transport, hereafter called 'the Committee' is hereby established. Article 2 The Committee shall assist the Commission in the formulation and implementation of Community policy aimed at - improving and harmonizing living and working conditions in maritime transport within the context of the relevant articles of the Treaty of Rome, - improving the economic and competitive positions of the Community's maritime transport. Article 3 1. In order to attain the objectives laid down in Article 2, the Committee shall: (a) issue opinions and submit reports to the Commission, either at the latter's request or on its own initiative; and (b) in respect of matters falling within the competence of the employers' and employees' associations listed in Article 4 (3): - promote dialogue and cooperation between these associations, - arrange for studies to be carried out, - participate in discussions and seminars. 2. The Committee shall ensure that all interested parties are informed of its activities. 3. Upon requesting an opinion or report from the Committee under the terms of paragraph 1 (a), the Commission may fix a time limit within which the opinion or report shall be given. Article 4 1. The Committee shall consist of 42 members. 2. Seats shall be allocated as follows: (a) 21 to the representatives of the employers' organizations; (b) 21 to the representatives of the seafarers' organizations. 3. The members of the Committee shall be appointed by the Commission as follows: (a) 36 on proposals from the following associations of shipowners and seafarers in the maritime transport industry: - ComitÃ © des Associations d'armateurs des CommunautÃ ©s EuropÃ ©ennes (CAACE): 18 members, - Committee of Transport Workers' Unions of the European Community: 18 membres; (b) Six, directly by the Commission, after consultation of the bodies mentioned in 3 (a) above from the representative associations of employers' and employees. If appropriate, these might be from bodies other than those mentioned in 3 (a). Article 5 1. An alternate shall be appointed for each member of the Committee under the same conditions as laid down in Article 4 (3). 2. Without prejudice to the provisions of Article 9, an alternate shall not attend meetings of the Committee or a working group provided for in Article 9, or participate in its work, unless the member for whom he is the alternate is prevented from doing so. Article 6 1. Committee members and their alternates shall hold office for a term of four years; appointments shall be renewable. 2. Members and their alternates whose term of office has expired shall remain in office until they have been replaced or their term of office has been renewed. 3. A member's or alternate's term of office shall cease before the expiry of the period of four years upon his resignation or death or if the association which nominated him requests his replacement. The vacancy thereby caused shall be filled in the manner prescribed in Article 4 (3) by a person appointed for the remainder of the term of office. 4. There shall be no payment for duties performed. Article 7 1. The Committee shall, by a two-thirds majority of members present, elect from among its members a chairman and vice-chairman who shall hold office for a term of two years. The chairman and vice-chairman shall be chosen alternately from amongst the two groups of associations listed in Article 4 (3). 2. (a) The chairman or vice-chairman whose term of office has expired shall remain in office until he has been replaced. (b) Should the chairman or vice-chairman cease to hold office before expiry of his term, he shall be replaced for the remainder of the term by a person appointed in the manner prescribed in paragraph 1 upon a proposal from the group to which his association belongs. Article 8 The Committee shall create a Bureau consisting of the chairman and vice-chairman together with two additional representatives of each of the two groups of associations listed in Article 4 (3) to plan and coordinate its work. The Bureau may invite the rapporteurs of any working groups provided for in Article 9 to attend these meetings. Article 9 The Committee may: (a) set up ad hoc or permanent working groups to facilitate its work. It may authorize a member to delegate another representative of his association, who shall be named, to take his place in a working group; such delegate shall enjoy the same rights at meetings of the working group as the member he replaces; (b) ask the Commission to appoint experts to assist it in specific tasks. Each group of members specified in Article 4 (3) may ask for the attendance at Committee meetings, as an expert, of any person who is specially qualified in any particular subject on the agenda. The expert shall be present only for the discussion of the particular subject for which his attendance is required. Article 10 The Committee shall be convened by its Secretariat at the request of the Commission after consultation with the chairman and vice-chairman or by agreement of the Bureau. The agenda for its meetings shall be determined by unanimous agreement of the Bureau. Meetings of the Bureau shall be convened by the Secretariat after consultation of the chairman and the vice-chairman Article 11 1. No opinion of the Committee shall be valid unless two-thirds of the members are present. 2. The Committee shall submit its opinions or reports to the Commission. If an opinion or report is not unanimous, the Committee shall submit to the Commission the dissenting views delivered. Article 12 1. The Commission shall provide a secretariat for the Committee, the Bureau and the working groups. 2. The Commission shall ensure the attendance at all meetings of the Committee, the Bureaux and working groups of officials of appropriate seniority from the relevant departments. 3. A representative of the Secretariat of each of the associations listed in Article 4 (3) (a) may attend the meetings of the Committee as observer. 4. After hearing the Committee's views the Commission may ask other organizations than those mentioned in Article 4 (3) to participate as observers in the Committee's work. Article 13 If the Commission has informed the Committee that an opinion requested relates to a matter of a confidential nature, members of the Committee shall be bound, without prejudice to the provisions of Article 214 of the Treaty, not to disclose any information acquired at the meetings of the Committee, the working groups or the Bureau. Article 14 After hearing the Committee's views, the Commission may review this Decision in the light of experience. This Decision shall enter into force on 31 July 1987. Done at Brussels, 31 July 1987. For the Commission Manuel MARÃ N Vice-President (1) OJ No C 13, 12. 2. 1974, p. 1. (2) OJ No C 70, 1. 7. 1972, p. 11. (3) OJ No C 175, 4. 7. 1984, p. 1. (4) COM (85) 90 final of 14. 3. 1985.